Citation Nr: 0215891	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to special monthly pension benefits based on 
the need for regular aid and attendance, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's daughter


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the appellant's claims of 
service connection for the cause of the veteran's death and 
to special monthly pension benefits based on the need for 
regular aid and attendance, for accrued benefits purposes.  
The appellant is the widow of the veteran, and she perfected 
a timely appeal of these determinations to the Board.

In May 2000, the appellant and the veteran's daughter, 
accompanied by her representative, testified at a hearing 
conducted before the undersigned Board Member at the local VA 
office.  When this matter was previously before the Board in 
February 2001, it was remanded for further development.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  There is no evidence showing that the veteran was exposed 
to ionizing radiation during service.

3.  The veteran died in August 1998, at age 81, due to or as 
a consequence of lung cancer; dementia was identified as the 
only other significant condition contributing to his death.

4.  At the time of death, service connection was in effect 
for post-traumatic stress disorder (PTSD), which was 
evaluated as 30 percent disabling.

5.  Although the service medical records have apparently been 
destroyed, the evidence does not show, and the appellant does 
not contend, that the veteran had lung cancer or dementia 
during service, or that he developed lung cancer within one 
year of his discharge.

6.  There is no causal relationship between either the 
veteran's lung cancer or his dementia, both of which were 
first shown many years after service, and any incident of 
service, including the alleged in-service exposure to 
ionizing radiation.

7.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.

8.  The veteran did not have a claim pending at the time of 
his death.


CONCLUSIONS OF LAW

1.  Lung cancer and dementia were neither incurred in nor 
aggravated by service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (d).(2002).

2.  A disease or injury incurred in service did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2002).

3.  The claim for accrued benefits is precluded as a matter 
of law.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist an appellant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim of service connection for the cause of the 
veteran's death, and that the requirements of the VCAA have 
in effect been satisfied.

The appellant and her representative have been provided with 
a statement of the case and supplemental statements of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by her to prevail on the claim.  In 
addition, the appellant and her daughter testified in support 
of this claim at a May 2000 Board hearing.  Further, in the 
February 2001 remand, as well as in a June 2001 RO letter, 
the Board and the RO notified the appellant of the evidence 
needed to substantiate her claim and offered to assist her in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
available evidence that has not been accounted for and the 
appellant's representative has been given the opportunity to 
submit written argument.  

In reaching this determination, the Board acknowledges that 
the veteran's the veteran's service medical and personnel 
records have not been associated with the claims folder 
because they were apparently destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  In this 
regard, the Board observes that VA specifically notified the 
veteran during his lifetime that his service records were 
unavailable and sent him an NA Form 13055 and instructed him 
to complete that form in an attempt to search alternative 
sources for these records.  Unfortunately, however, as the 
appellant noted in an August 2001 statement, a review of the 
claims folder shows that, despite the RO's efforts, these 
records are unavailable.  In light of the foregoing, the 
Board finds that VA has expended all reasonable efforts to 
procure alternative service records for the veteran.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time, without another remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service connection for the cause of the veteran's death

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where a 
veteran who served for 90 days or more during a period of war 
(or during peacetime after December 31, 1946) develops a 
chronic disorder, such a malignant tumor, to a compensable 
degree within a prescribed period after separation from 
service (one year for a malignant tumor), the disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, certain specified disabilities becoming manifest 
in a "radiation-exposed veteran" shall be service 
connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. 
§ 3.309(d)(1), (2).  The term "radiation-exposed veteran" 
means a veteran who participated in a "radiation-risk 
activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war of Japan during World War II resulting in an opportunity 
for exposure to radiation comparable to those occupying 
Hiroshima or Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  Further, although lung cancer 
is among the disabilities subject to presumptive service 
connection on a radiation basis under 38 U.S.C.A. § 1112(c) 
(West 1991) and 38 C.F.R. § 3.309(d), as will be discussed 
below, because there is no indication that he had the type of 
exposure specified in these sections, presumptive service 
connection is not available.  Lung cancer, however, is also a 
"radiogenic" disease under 38 C.F.R. § 3.311.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's WD AGO Form 53-55 reflects that he served on 
active duty from August 1943 to January 1946, and that he 
participated in the New Guinea campaign and was awarded the 
World War II Victory Medal and the Philippine Liberation 
Medal.  

In addition, his WD AGO Form 100 shows that during service he 
was a munitions worker who was a member of an Ordnance 
Ammunition Company.  This document indicates that he 
performed tasks in connection with the storage and issue of 
types of ammunition.  He also loaded and unloaded projectiles 
and powder charges from trucks or freight trains.  Further, 
the veteran repaired broken crates of ammunition and 
occasionally drove a truck and stored ammunition in a dump or 
supply port.  Finally, this form reflects that he served in 
the Pacific Theater of Operations.

As noted above, despite the RO's efforts, the veteran's 
service medical and personnel records are not available 
because they were presumably destroyed in the 1973 fire at 
the NPRC.

In her statements and testimony, as well as in the testimony 
offered by her daughter at the May 2002 Board hearing, the 
appellant essentially asserts that service connection is 
warranted for the cause of the veteran's death because he 
developed lung cancer as a consequence of his exposure to 
ionizing radiation during service.  In support, she cites his 
World War II service, as well as her recollection that the 
veteran told her that he was subjected to bombs and 
explosions, which she argues indicates that he was exposed to 
atomic radiation during service.  However, when asked whether 
he had served in Japan, she responded that she knew only that 
he had been in the "South Pacific," and when asked whether 
the bombs he mentioned were atomic bombs, she responded "He 
just said bombs."  (Hearing transcript, 6-7).

The Board notes that the appellant does not assert that the 
veteran was in New Mexico in July 1945.  Indeed, the record 
shows that he was overseas in July and August 1945.  As such, 
he could not have participated in atmospheric nuclear testing 
from July 16, 1945, to August 6, 1945, as part of Operation 
TRINITY.  In addition, there is no evidence suggesting that 
the veteran ever served in Japan, let alone Hiroshima or 
Nagasaki, and indeed, the appellant has not contended 
otherwise.  In addition, he was discharged prior to Operation 
CROSSROADS, which began on July 1, 1946.  

During his February 1996 VA psychiatric examination, which 
was conducted in connection with his claim of service 
connection for PTSD, the veteran reported serving in the 
South Pacific, the Philippines and New Guinea.  The veteran 
also stated that he worked at ammunition depots and had been 
subject to air raids and explosions (bombs).  Significantly, 
the veteran did not indicate that he served in Japan or 
mention nuclear weapons.

Thus, in sum, a review of the appellant's statement and 
testimony reveals no specific allegations regarding where and 
when the exposure occurred.  Moreover, with the exception of 
TRINITY, all atmospheric nuclear testing occurred after the 
veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(d)(3)(v) (2002).  Indeed, the appellant does not 
claim that the veteran was exposed to ionizing radiation 
while participating in atmospheric nuclear weapons testing or 
to have served in Hiroshima, Nagasaki, or at TRINITY.  
Instead, the appellant essentially maintains that, as a 
function of having served in the Asia-Pacific Theater, the 
veteran, as well as his service comrades, were all exposed to 
"bombs" and thus to atomic radiation.

Following a review of the entire evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  In making this finding, the 
Board finds dispositive the absence of any evidence showing-
or any reason to believe-that the veteran was exposed to 
radiation during service.  In fact, except for the statements 
of the appellant and her daughter, the only other evidence 
addressing his alleged in-service exposure is negative, i.e., 
the veteran's statements during the February 1996 VA 
psychiatric examination; the service records showing that he 
was a munitions worker, handling all sorts of munitions, 
including bombs; his service in the South Pacific, the 
Philippines and New Guinea; and his discharge prior to all 
atmospheric nuclear testing, except TRINITY.  Moreover, the 
evidence shows he was not in New Mexico during TRINITY.  

Although the appellant and her daughter have strongly and 
earnestly insisted that the veteran suffered from lung cancer 
and died from that disease as a consequence of his in-service 
exposure to ionizing radiation, there is no indication that 
the veteran was ever exposed to radiation during his period 
of active duty.  In this regard, the Board notes that, as a 
lay person, the appellant is not competent to establish a 
medical diagnosis or show a medical etiology merely by her 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the appellant is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis upon which to establish service 
connection for the cause of the veteran's death.


III.  Accrued benefits

Generally, an accrued benefits claimant is entitled to what 
was properly due to the veteran at the time of his death 
under existing ratings or decisions, or based on evidence in 
the file at date of death, and which were unpaid to the 
veteran for a period not to exceed two years.  Zevalkink v. 
Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996); 38 U.S.C.A. 
§ 5121(a).  A surviving spouse may file a claim for accrued 
benefits only when the veteran had a claim pending at the 
time of his death.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  

In a March 1996 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent evaluation, effective October 30, 1995.  
In that same rating action, the RO also established his 
entitlement to nonservice-connected pension benefits; 
however, the RO denied entitlement to special monthly pension 
based on a need for aid and attendance of another person or 
on being housebound.  In a March 1996 letter, the RO notified 
the veteran of these determinations.  Thereafter, following 
its receipt of additional medical evidence, in a June 1996 
rating decision, the RO confirmed and continued the 30 
percent evaluation for the veteran's PTSD as well as his 
entitlement to nonservice-connected pension benefits.  In 
addition, the RO determined that there was "no indication" 
that the veteran was in need of special monthly pension based 
on a need for aid and attendance of another person or on 
being housebound.  In a letter dated later that month, the RO 
notified the veteran of these determinations.  The veteran, 
however, did not file an appeal, and submitted no new claim 
prior to his August [redacted], 1998, death.  Thus, the time during 
which the veteran could have filed an appeal expired before 
his death on August [redacted], 1998, and therefore he did not have a 
claim pending at the time of his death.  

Because the veteran did not have a claim pending at the time 
of his death, the claim for accrued benefits must be denied.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

As a final point, the Board notes that although the Court has 
held that the VCAA is potentially applicable to all pending 
claims (see Holliday v. Principi, 14 Vet. App. 280 (2001)), 
the Court has recently held that VA's duties to notify and 
assist contained in the VCAA are not applicable to claims 
such as this one in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. at 132.


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for accrued benefits is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

